[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
The plaintiff, Giuseppi Melaragno, brought this action against the defendant, Gregory Tartaglino, for injuries sustained on May 25, 1992 as a result of a negligent assault by the defendant. On March 2, 1994 this court granted a summary judgment as to liability and the matter is now before the court on a hearing in damages.
According to the report of Dr. Lazzi, the plaintiff sustained injuries to his left face as follows:
         . . . He incurred a depreseed [depressed] left trimalar fracture and coronoid process fracture of the left mandible. He currently has complaints of diminished sensation which has been present since the injury over the left side of the face, discomfort over the brow and left face, particularly with exposure to cold, and occasional jaw discomfort. These sysmptoms [symptoms] most likely, will be present more or less CT Page 2845 indefinitely. These are not symptoms that are uncommon with such an injury. Mr. Melaragno's vision is good and his facial appearance is symmetric. His scarring is minimal.
As a result of his injuries, the plaintiff sustained loss of earnings of $3,250.00 and incurred medical expenses as follows:
         Frank A. Luzzi, M.D.              $2,780.00 Alan Solinsky, M.D.                   75.00 Thomas McKeon, D.M.D.                135.00 Torrington Radiologists, P.C.         58.92 Campion Ambulance Service             180.00 Anesthesia Associates               1,140.00 Charlotte Hungerford Hos.          5,630.90 Arrow Prescription Center             188.25 ---------- Total                             $10,188.07
The plaintiff is 39 years of age with an average life expectancy of 36.1 years. Based upon the injury, loss of earnings, medical expenses and pain and suffering, the court finds that the fair, just and reasonable damages are $112,688.07.
Judgment may enter accordingly with costs.
PICKETT, J.